Appeals from two orders of the County Court, Saratoga County. Appellant was a month-to-month tenant in a building which the respondent school district had acquired for public purposes. Appellant refused to vacate the premises in response to the district’s notice to do so and this proceeding in the Saratoga County Court to condemn her interest in the property was commenced. There are two appeals: one from an order denying the appellant’s motion to dismiss the proceeding on jurisdictional grounds; the other from an order which awarded temporary possession of the property under section 24 of the Condemnation Law, to the school district. The district argues that neither order is the final order from which an appeal is authorized by section 19 of the Condemnation Law. We treat the orders as appealable, however, since the first raised a jurisdictional question (Erie Go. Water Aufh. v. Western N. Y. Water Go., 281 App. Div. 1070) and the second, in effect, decided the merits by awarding possession to the condemning authority in a case where possession was the main issue. Appellant’s interest was that of a month-to-month tenant without a lease or other contractual right to continue occupancy. She was protected against removal in the ordinary relationship of landlord and tenant, but the State Residential Rent Law is not operative to defeat the exercise of eminent domain in a proper case for its exercise {Matter of City of New York [Broohlyn-Battery Tunnel Plaza], 186 Mise. 603, affd. 270 App. Div. 1027). The appellant’s argument is that she possesses an interest in the property which the court did not in this proceeding acquire jurisdiction to condemn; but the only interest she demonstrates is a right to the protection of a rent statute which we deem inapplicable to a condemning public authority under the facts disclosed. We hold that the court had jurisdiction to enter the two orders here reviewed. The ease is here under rule 22 of the rules of this court on a single typewritten record. We call attention *924to the failure of counsel on either side to add to the respective briefs an appendix of the orders and other essential matters upon which the review here depends. Orders unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Imrie and Zeller, JJ. [206 Misc. 1.]